243 F.2d 41
Arthur Theodore BERNHARD, Appellant,v.Dr. Leo B. GAFFNEY, Appellee.
No. 13263.
United States Court of Appeals District of Columbia Circuit.
Argued March 4, 1957.
Decided March 28, 1957.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. I. William Stempil, Washington, D. C., for appellant.
Mr. J. Harry Welch, Washington, D. C., with whom Messrs. H. Mason Welch, John R. Daily, J. Joseph Barse and Arthur V. Butler, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is a suit to recover damages for the alleged malpractice of a surgeon. At the close of plaintiff's evidence, the District Court directed a verdict for the defendant. We find no error affecting substantial rights.


2
Affirmed.